DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 01/05/2022 which amended claims 1-13 and added new claim 14. Claims 1-14 are currently pending in the application for patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horikawa (US 2009/0103151).
Regarding Claim 1, Horikawa teaches a phase modulator (Figure 1) comprising: 
a phase distribution arithmetic unit (see Paragraph [0126]; wherein the phase distribution arithmetic unit is the inherent control unit (not illustrated) that is responsible for adding random phase information to overlap the video image data) configured to generate, in a case of a reproduction of a same reproduction image over a plurality of frames or a plurality of subframes by a light phase modulation element (Figure 1; SPM 8), target phase distribution data that is allowed to reproduce the same reproduction image in at least two adjacent frames among the plurality of frames or in at least two adjacent subframes among the plurality of subframes and that changes a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes (see Paragraphs [0156]-[0158]; wherein it is disclosed that in the case of the video image where the projected video image gradually changes or the still picture, it is necessary to change a phase of projection light without changing the projected video image (a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes) and one frame is divided into subframes and that in each subframe a random phase different from that of another subframe as a random phase is added to the corresponding subframe, wherein each subframe is repeated two times by dividing one frame corresponding to 1/60 second into subframes each corresponding to 1/120 second such that the video image data is repeated by adding different random phase data to the same video image data).
Regarding Claim 12, Horikawa teaches a lighting system comprising: 
a light source (Figure 1; Light Source 2); 
a light phase modulation element (Figure 1; SPM 8) configured to modulate a phase of light from the light source (see Paragraph [0116]); and 
a phase distribution arithmetic unit (see Paragraph [0126]; wherein the phase distribution arithmetic unit is the inherent control unit (not illustrated) that is responsible for adding random phase information to overlap the video image data) configured to generate, in a case of a reproduction of a same reproduction image over a plurality of frames or a plurality of subframes by a light phase modulation element (Figure 1; SPM 8), target phase distribution data that is allowed to reproduce the same reproduction image in at least two adjacent frames among the plurality of frames or in at least two adjacent subframes among the plurality of subframes and that changes a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes (see Paragraphs [0156]-[0158]; wherein it is disclosed that in the case of the video image where the projected video image gradually changes or the still picture, it is necessary to change a phase of projection light without changing the projected video image (a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes) and one frame is divided into subframes and that in each subframe a random phase different from that of another subframe as a random phase is added to the corresponding subframe, wherein each subframe is repeated two times by dividing one frame corresponding to 1/60 second into subframes each corresponding to 1/120 second such that the video image data is repeated by adding different random phase data to the same video image data).
Regarding Claim 13, Horikawa teaches a projector (Figure 1) comprising: 
a lighting system (Figure 1; Light Source 2 & SPM 8); and 
a light intensity modulation element configured to generate a projection image based on a modulation of intensity of illumination light from the lighting system (see Paragraph [0146]; wherein it is disclosed that a light intensity modulator may be installed in the middle of an optical path of illumination light by the LD), wherein 
the lighting system (Figure 1; Light Source 2 & SPM 8) includes 
a light source (Figure 1; Light Source 2), 
a light phase modulation element (Figure 1; SPM 8) configured to modulate a phase of light from the light source (see Paragraph [0116]), and 
a phase distribution arithmetic unit (see Paragraph [0126]; wherein the phase distribution arithmetic unit is the inherent control unit (not illustrated) that is responsible for adding random phase information to overlap the video image data) configured to generate, in a case of a reproduction of a same reproduction image over a plurality of frames or a plurality of subframes by a light phase modulation element (Figure 1; SPM 8), target phase distribution data that is allowed to reproduce the same reproduction image in at least two adjacent frames among the plurality of frames or in at least two adjacent subframes among the plurality of subframes and that changes a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes (see Paragraphs [0156]-[0158]; wherein it is disclosed that in the case of the video image where the projected video image gradually changes or the still picture, it is necessary to change a phase of projection light without changing the projected video image (a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes) and one frame is divided into subframes and that in each subframe a random phase different from that of another subframe as a random phase is added to the corresponding subframe, wherein each subframe is repeated two times by dividing one frame corresponding to 1/60 second into subframes each corresponding to 1/120 second such that the video image data is repeated by adding different random phase data to the same video image data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa (US 2009/0103151) as applied to claim 1 above, in view of Dake et al (US 2016/0320600; hereinafter referred to as Dake).
Regarding Claim 2, Horikawa discloses the limitations of claim 1 as detailed above.
Horikawa does not expressly disclose that a phase modulation amount in the plurality of pixels changes in accordance with an applied voltage.
Dake discloses a phase modulator (Figure 1; Light Modulating Part 120 and Controller 160) comprising: 
a phase distribution arithmetic unit (Figure 1; Controller 160); 
a light phase modulation element (Figure 1; Light Modulating Part 120), 
a light phase modulation element (Figure 1; Light Modulating Part 120); wherein
 a phase modulation amount in the plurality of pixels changes in accordance with an applied voltage (see Paragraph [0114]; wherein it is disclosed that the drive controller 160 applies a drive voltage to all of the pixels Px of the light modulating part 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the phase modulator of Horikawa such that a phase modulation amount in the plurality of pixels changes in accordance with an applied voltage, as taught by Dake, because doing so would prevent burn-in by applying the reverse voltage of the drive voltage to the liquid crystal element (see Dake Paragraph [0008]).
Regarding Claim 3, Horikawa as modified by Dake discloses the limitations of claim 2 as detailed above.
Dake further discloses the phase distribution arithmetic unit (Figure 1; Controller 160) is further configured to generate the target phase distribution data that changes the applied voltage to the at least some objective pixels among the plurality of pixels (see Paragraph [0114]; wherein it is disclosed that the drive controller 160 applies a drive voltage to all of the pixels Px of the light modulating part 120 or to only pixels effective for structured illumination from among all of the pixels Px provided in the light modulating part 120).
	Regarding Claim 4, Horikawa as modified by Dake discloses the limitations of claim 3 as detailed above.
	Dake further discloses the phase distribution arithmetic unit (Figure 1; Controller 160) is further configured to generate the target phase distribution data that averages the applied voltage to each pixel of the plurality of pixels during a period over the plurality of frames or the plurality of subframes (see Paragraphs [0084]-[0088]; wherein it is disclosed that voltage patterns A.sub.1 to A.sub.5 are configured so the phase difference of the interference fringe formed by each neighboring voltage pattern is 2.pi./N [rad] and wherein it is further disclosed that the drive controller 160 causes the total sum of the time of the voltage applied to the light modulating part 120 to become zero).
Regarding Claim 5, Horikawa as modified by Dake discloses the limitations of claim 4 as detailed above.
Dake further discloses each pixel of the plurality of pixels is applied with the applied voltage that periodically inverts corresponding polarity (see Paragraphs [0084]-[0088]; wherein it is disclosed that burn-in can be prevented by applying a reverse voltage so as to offset the direct current component of the voltage applied between the electrode substrates, and the phase distribution arithmetic unit (Figure 1; Controller 160) is further configured to generate the target phase distribution data that averages the applied voltage to each pixel of the plurality of pixels during the period over the plurality of frames or the plurality of subframes with respect to each polarity (see Paragraphs [0084]-[0088]; wherein it is disclosed that voltage patterns A.sub.1 to A.sub.5 are configured so the phase difference of the interference fringe formed by each neighboring voltage pattern is 2.pi./N [rad] and wherein it is further disclosed that the drive controller 160 causes the total sum of the time of the voltage applied to the light modulating part 120 to become zero).
Regarding Claim 8, Horikawa as modified by Dake discloses the limitations of claim 1 as detailed above.
Dake further discloses the phase distribution arithmetic unit (Figure 1; Controller 160) is further configured to generate the target phase distribution data that changes the phase distribution of all the plurality of pixels (see Paragraph [0114]; wherein it is disclosed that the drive controller 160 may apply a drive voltage to all of the pixels Px provided in the light modulating part 120).


Allowable Subject Matter
Claim 14 is allowed.
Claims 6-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance
In regards to claim 14, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the phase distribution arithmetic unit changes at least some objective pixels among a plurality of pixels in the light phase modulation element to average an applied voltage to each pixel of the plurality of pixels during a period over the plurality of frames or the plurality of subframes.
These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter.
In regards to claim 6, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the phase distribution arithmetic unit is further configured to generate the target phase distribution data that changes the at least some objective pixels to average the applied voltage to each pixel of the plurality of pixels during the period over the plurality of frames or the plurality of subframes.
These limitations in combination with the limitations of claims 1-4 would render the claim non-obvious over the prior art of record if rewritten including the limitations of claims 1-4.
Claim 7 would likewise be non-obvious over the prior art of record if the abovementioned amendment were to be made based upon its dependency upon claim 6.
In regards to claim 9, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the phase distribution arithmetic unit is further configured to generate the target phase distribution data by a predetermined phase distribution calculation method and changes the phase distribution in the target phase distribution based on a temporal change in initial phase in the predetermined phase distribution calculation method.
These limitations in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.
In regards to claim 10, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the phase distribution arithmetic unit generates the target phase distribution data by a predetermined phase distribution calculation method and changes the phase distribution in the target phase distribution data based on a temporal change in a number of times of repetition of a plurality of operations in the predetermined phase distribution calculation method.
These limitations in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.
In regards to claim 11, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the phase distribution arithmetic unit is further configured to generate the target phase distribution data based on a division of the reproduction image into a plurality of divided regions and a combination of the data of the plurality of partial phase distributions with respect to each divided region of the plurality of divided regions and partially change the phase distribution in the target phase distribution data based on a change in the combination of the data of the plurality of partial phase distributions.
These limitations in combination with the limitations of claim 1 would render the claim non-obvious over the prior art of record if rewritten.

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
The applicant alleges on pages 9 and 10 that because claims 1, 12 and 13 were amended to incorporate features of intervening claim 2 and allowable dependent claim 6 Horikawa no longer anticipates the claims.
The examiner respectfully disagrees with the argument presented by the applicant.
In response to argument A, the examiner highlights that the allowability of dependent claim 6 was contingent upon the limitations of claims 1, 2, 3, 4 and 6 being combined into an independent claim. Due to the applicant not performing an amendment correlating therewith the examiner holds that Horikawa still stands as anticipating the limitations of claims 1, 12 and 13. Specifically, the newly added limitation now requires “…change a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes”. This limitation is taught in Paragraph [0156] of Horikawa which states that in the case of the video image where the projected video image gradually changes or the still picture, it is necessary to change a phase of projection light without changing the projected video image (a phase distribution in at least some objective pixels among a plurality of pixels in the light phase modulation element with respect to each of the plurality of frames or with respect to each of the plurality of subframes).
All of the arguments presented by the applicant have been considered in their entirety, but they are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882